     Case 5:20-cv-00158-DCB-MTP Document 32 Filed 12/22/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION
LOUIS GONZALEZ, A#209-413-252
also known as Carlos Ramos Sanchez                                      PLAINTIFF
VERSUS                             CIVIL ACTION NO.: 5:20-CV-158-DCB-MTP
WARDEN SHAWN R. GILLIS, ET AL.                                       DEFENDANTS


                Order Adopting Report and Recommendation
      This matter is before the Court on Magistrate Judge Michael

T.   Parker’s    Report    and    Recommendation       (“R&R”)   [ECF    No.   25],

Plaintiff’s Motion to Seek Leave to File an Untimely Response in

Opposition to Magistrate Judge Parker’s R&R [ECF No. 29], and

Plaintiff’s Motion for Conditional Class Certification [ECF No.

31]. Having carefully reviewed the same, the Court finds that

Magistrate Judge Parker’s Report and Recommendation is well taken

and shall be adopted as the findings and conclusions of this Court.

Magistrate Judge Parker finds that all class allegations should be

dismissed, and Plaintiff should be directed to amend his complaint

to include only claims that he asserts against Defendants on his

own behalf. Judge Parker further finds that Plaintiff’s Motion for

a Preliminary Injunction [ECF No. 5] should be denied.

      On December 15, 2020, Plaintiff filed a Motion to Seek Leave

to File an Untimely Response in Opposition to Magistrate Judge

Parker’s   R&R    [ECF    No.    29].   The   Motion    to   Seek   Leave   merely


                                         1
    Case 5:20-cv-00158-DCB-MTP Document 32 Filed 12/22/20 Page 2 of 3



reasserts Plaintiff’s request in his initial complaint [ECF No. 1]

and Plaintiff’s Motion to Appoint Counsel [ECF No. 4]. “No factual

objection is raised when a petitioner merely reurges arguments

contained in the original petition.” Hinton v. Pike County, No.

18-60817, 2018 WL 3142942, at *1 (S.D. Miss. June 27, 2018). Judge

Parker denied Plaintiff’s Motion to Appoint Counsel [ECF No. 4]

because “Plaintiff has not shown the presence of ‘exceptional

circumstances.’” [ECF No. 8].            The Court will not allow the

Plaintiff additional time to restate claims that have previously

been decided by Judge Parker.

     Additionally, Plaintiff has filed a Motion for Conditional

Class Certification. [ECF No. 31]. Because the Court agrees with

Judge Parker’s finding that Plaintiff has failed to meet the

requirements set out in Federal Rule of Civil Procedure 23 and

that the class action claims should be dismissed, this Motion [ECF

No. 31] is now moot and therefore DENIED.

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Michael T. Parker’s

Report   and   Recommendation   is       ADOPTED   as   the   findings   and

conclusions of this Court.

     IT IS FURTHER ORDERED that the Motion for a Preliminary

Injunction [ECF No. 5] is DENIED.



                                     2
    Case 5:20-cv-00158-DCB-MTP Document 32 Filed 12/22/20 Page 3 of 3



    IT   IS   FURTHER   ORDERED   that   all   class   allegations      are

DISMISSED. Plaintiff shall file an amended complaint within 21

days from the entry of this order.

    IT IS FURTHER ORDERED that the Motion to Seek Leave to File

an Untimely Response in Opposition to Magistrate Judge Parker’s

R&R [ECF No. 29] is DENIED.

    IT is FURTHER ORDERED that Plaintiff’s Motion for Conditional

Class Certification [ECF No. 31] is DENIED.

    SO ORDERED AND ADJUDGED this the 22nd day of December, 2020.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT COURT




                                   3
